EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as
December 28, 2017, effective January 1, 2018 by and between Airborne Wireless
Network, a Nevada corporation (the “Company”), and Kevin L. Spence (“Employee”).

 

1. Engagement and Responsibilities

 

1.1 Upon the terms and subject to the conditions set forth in this Agreement,
the Company hereby engages and employs Employee as an employee of the Company,
with the title and designation “Chief Financial Officer.” Employee hereby
accepts such engagement and employment. Employee may also have additional titles
as determined from time to time by the Board with Employee's consent.

 

1.2 Employee’s duties and responsibilities shall be those that are normally and
customarily vested in such position of a corporation. In addition, Employee’s
duties shall include those duties and services for the Company as the Board or
the Company’s officers shall, in their sole and absolute discretion, from time
to time reasonably direct which are not inconsistent with Employee’s position
described in Section 1.1.

1.3 Employee agrees to devote all of Employee’s business time, energy and
efforts to the business of the Company and will use Employee’s best efforts and
abilities faithfully and diligently to promote the Company’s business interests.
For so long as Employee is employed by the Company, Employee shall not, directly
or indirectly, either as an employee, employer, consultant, agent, investor,
principal, partner, manager, lender, stockholder (except as the holder of less
than 1% of the issued and outstanding stock of a publicly held corporation),
corporate officer or director, or in any other individual or representative
capacity, engage or participate in any business that is in competition in any
manner whatsoever with the business of the Company, as such businesses are now
or hereafter conducted during Employee’s employment with the Company. Subject to
the foregoing prohibition and provided such services or investments do not
violate any applicable law, regulation or order, or materially interfere with
the faithful and diligent performance by Employee of the services to the Company
otherwise required or contemplated by this Agreement, the Company expressly
acknowledges that Employee may:

 

(a) make and manage personal business investments of Employee’s choice; and

 

(b) serve in any capacity with any non-profit civic, educational or charitable
organization.

 

1.4 Covenants of Employee

 

(a) Reports. Employee shall use his best efforts and skills to truthfully,
accurately, and promptly make, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so.

 



  - 1 -

   



 

(b) Expertise. Employee shall make available to the Company any and all
information of which he has knowledge that is relevant to the Company's business
and shall make all suggestions and recommendations that he believes will be of
benefit to the Company.

 

(c) Opportunities. Employee shall make all business opportunities of which he
becomes aware that are relevant to the Company’s business available to the
Company, and to no other Person or to himself individually.

 

(d) Compliance. Employee shall use his best efforts and skills to cause the
Company to comply with all of its contractual obligations and commitments, as
well as all applicable laws, rules and regulations and investor and insurer
guidelines.

 

1.5 Office Location

 

Employee’s services hereunder shall be performed at the Company’s offices in
Simi Valley, California, except for reasonable travel on behalf of the Company
consistent with the requirements of his duties and positions. Employee will
undertake appropriate business travel as reasonably required by the Company.

 

2. Definitions

 

2.1 “Board” shall mean the Board of Directors of the Company.

 

2.2 “Company” shall mean the Company.

 

2.3 "For Cause” shall mean, in the context of a basis for termination of
Employee’s employment with the Company, that:

 

(a) Employee breaches any material obligation, duty or agreement under this
Agreement, which breach is not cured or corrected within 15 days of written
notice thereof from the Company (except for breaches of Sections 1.3 and/or 6,
which cannot be cured and for which the Company need not give any opportunity to
cure);

 

(b) Employee is grossly negligent in the performance of services to the Company,
or commits any act of personal dishonesty, fraud, undisclosed conflict of
interest, breach of fiduciary duty or trust that, in the reasonable judgment of
the Board renders Employee unsuitable for his position; or

 

(c) Employee is indicted for, convicted of, or pleads guilty or nolo contendere
with respect to, theft, fraud, a crime involving moral turpitude, or a felony
under federal or applicable state law; or

 

(d) Employee commits any act of personal conduct that, in the reasonable opinion
of the Board, gives rise to a material risk of liability under federal or
applicable state law for discrimination or sexual or other forms of harassment
or other similar liabilities to subordinate employees; or

 



  - 2 -

   



 

(e) Employee commits continued or repeated substantive violations of specific
written directions of the Board, which directions are consistent with this
Agreement and Employee’s position as an employee or continued or repeated
substantive failure to perform duties assigned by or pursuant to this Agreement;
provided that no discharge shall be deemed for Cause under this subsection (e)
unless Employee first receives written notice from the Company advising him of
the specific acts or omissions alleged to constitute violations of written
directions or a material failure to perform his duties, and such violations or
material failure continue after he shall have had a reasonable opportunity to
correct the acts or omissions so complained of; or

 

(f) Employee is found liable in any SEC or other civil or criminal securities
law action or entering any cease and desist order with respect to such action
(regardless of whether or not Employee admits or denies liability); or

 

(g) Employee breaches his fiduciary duties to the Company or engages in
intentional misconduct with respect to working for the Company and such
breach(es) or misconduct may reasonably be expected to have a material adverse
effect on the Company; or

 

(h) Employee (a) obstructs or impedes, (b) endeavors to influence, obstruct or
impede, or (iii) fails to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”); or (c) removes, conceals, destroys, purposely withholds,
alters or by any other means falsifies any material that is requested in
connection with an Investigation, provided that Employee’s failure to waive
attorney-client privilege relating to communications with Employee’s attorney in
connection with an Investigation shall not constitute “Cause.”

 

2.4 “Invention and Confidentiality Agreement” shall mean that certain
Innovation, Proprietary Information and Confidentiality Agreement between
Employee and the Company, entered into concurrently herewith.

 

2.5 “Person” shall mean an individual or a partnership, corporation, trust,
association, limited liability company, governmental authority or other entity.

 

3. Compensation and Benefits.

 

3.1 Salary. Employee shall be entitled to an initial base salary in the amount
of $120,000 per year. The base salary shall be payable in installments in the
same manner and at the same times the Company pays base salaries to other
employees of the Company, but in no event, less frequently than monthly. In the
event the Company is unable to pay the base salary for financial reasons as
determined in good faith by the Board in its sole discretion, the unpaid portion
of the base salary will be accrued each pay period and paid to Employee at the
end of each calendar quarter. No interest will apply to any portion of the
accrued base salary.

 

3.2 Bonus. Employee shall not be entitled to a guaranteed bonus or a performance
bonus. However, the Board, in its sole discretion, may from time to time award a
bonus to Employee.

 

3.3 Expense Reimbursement. Employee shall be entitled to reimbursement from the
Company for the reasonable costs and expenses that Employee incurs in connection
with the performance of Employee’s duties and obligations under this Agreement
in a manner consistent with the Company’s practices and policies therefor.
Employee shall travel in at least business class on Employee’s airline of choice
and shall receive accommodations of at least a four-star hotel (if possible).

 



  - 3 -

   



 

3.4 Employee Benefit Plans. Employee shall be entitled to participate in any
pension, savings and group term life, medical, dental, disability and other
group benefit plans which the Company makes available to its employees
generally. Employee acknowledges that the Company presently does not have any
employee benefit plans, including medical insurance, and does intend to adopt
any such plans for the foreseeable future.

 

3.5 Vacation. While he is an employee of the Company, Employee shall be entitled
paid vacation that accrues at a rate of 1.66 days for each month worked (20 days
per calendar year). Employee shall have the right to carryover unused vacation
from one calendar year to the next, to the extent permitted by the Company’s
policy from time to time in effect, up to a maximum of 50 carryover days.

 

3.6 Withholding. The Company may deduct from any compensation payable to
Employee (including payments made pursuant to Section 3 in connection with or
following termination of employment) amounts sufficient to cover Employee’s
share of applicable federal, state and/or local income tax withholding, old-age
and survivors’ and other social security payments, state disability and other
insurance premiums and payments.

 

3.7 Incentive Stock Options. The Company and Employee will agree upon an option
plan; however, it is specifically agreed that the Employee shall receive a
minimum of 1,750,000 stock options upon effective date of this Agreement and
shall receive at least 1,750,000 stock options on January 15, 2018, 2019 and
2020 if Employee remains employed by the Company on such dates. The Options
shall be priced at once cent above the closing price of the common stock on
January 14, 2018 for those issued in 2018, $1.75 for those issued in 2019, and
$2.50 for those issued in 2020. These options shall vest on the issuance date.
The exercise period for each option shall be five years from issuance. All stock
options will be made available to Employee in accordance with the Company’s
policy in effect from time to time, subject to approval of the Board of
Directors and the Compensation Committee.

 

3.8 Quarterly Reviews. Within ten (10) days of the end of each calendar quarter,
or at such other time as the Company may establish in its discretion, the Board
will review the Employee’s compensation and the Company's financial
circumstances and needs and determine in its discretion if any change is merited
based upon Employee’s performance and the total cash compensation paid by
comparable companies to employees with comparable experience and
responsibilities.

 

4. Term of Employment.

 

Employee’s employment pursuant to this Agreement shall commence on the date of
this Agreement and shall terminate on the earliest to occur of the following:

 

4.1 upon the death of Employee;

 

4.2 upon delivery to Employee of written notice of termination by the Company if
Employee shall suffer a physical or mental disability which renders Employee, in
the reasonable judgment of the Board, unable to perform his duties and
obligations under this Agreement for either 60 consecutive days or 120 days in
any 12-month period;

 



  - 4 -

   



 

4.3 upon 30 days’ prior written notice from Employee to the Company;

 

4.4 upon delivery to Employee of written notice of termination by the Company
(i) For Cause, or (ii) without cause following receipt of written notice of
termination from Employee pursuant to Section 4.3 of this Agreement; or

 

4.5 upon delivery to Employee of written notice of termination by the Company
without cause.

 

5. Termination of Employment.

 

5.1 Upon termination of Employee’s employment for any reason: (a) Employee shall
be entitled to base salary accrued through the date of termination of
employment; (b) Employee shall be entitled to any bonus that has been approved
by the Board and remains unpaid; (c) Employee shall be entitled to reimbursement
of expenses incurred prior to termination of employment that are payable in
accordance with Section 3.3; (d) Employee shall be entitled to any benefits
accrued or earned in accordance with the terms of any applicable benefit plans
and programs of the Company and (e) [shall receive and immediately vest options
to the extent provided for in Section 3.7].

 

5.2 In the event that (a) the Company terminates Employee’s employment for any
reason, (b) such termination of employment results in Employee incurring a
“separation from service” as defined under Treasury Regulation 1.409A-1(h); (c)
Employee complies with the post-employment terms in this Agreement and any other
written agreements with the Company or its affiliates; and (d) Employee signs
within 21 days of receipt from the Company and does not revoke a full and
general release of claims relating to all matters, prepared by and in form and
substance satisfactory to the Company, then Employee shall be entitled to
receive $10,000 per month, less applicable withholdings, for thirty-six (36)
months following the termination. The first installment of such severance pay
will be on the Company’s first regular payday that is 60 days after the last day
of Employee’s employment and will cover the period from the last day of
employment with the Company through the payment date. The remaining installments
will be paid over time pursuant to the Company’s payroll practices. The
severance pay under this Agreement shall be in lieu of and replace Employee’s
right to severance pay under any other Company agreement, plan, or program.

 

5.3 In the event of termination of Employee’s employment pursuant to Section
4.4(i) (Termination For Cause), and subject to applicable law and regulations,
the Company shall be entitled to offset against any payments due Employee the
loss and damage, if any, which shall have been suffered by the Company as a
result of the direct acts or omissions of Employee giving rise to termination
under Section 4.4(i).

 

5.4 Employee acknowledges that the Company has the right to terminate Employee’s
employment without cause.

 



  - 5 -

   



 

5.5 Notwithstanding the termination of Employee's employment, Employee shall be
entitled to all rights of indemnification from the Company pursuant to the
Certificate of Incorporation and By-Laws of the Company.

 

5.6 Notwithstanding the timing of payments set forth in the Agreement, if the
Company determines that Employee is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and that, as a
result of such status, any portion of the payment under this Agreement would be
subject to additional taxation, the Company will delay paying any portion of
such payment until the earliest permissible date on which payments may commence
without triggering such additional taxation (with such delay not to exceed six
months), with the first such payment to include the amounts that would have been
paid earlier but for the above delay.

 

6. Covenant Not To Solicit. During the period from the date Employee’s
employment with the Company terminates through the second anniversary of such
date, Employee will not directly or indirectly, either alone or by action in
concert with others: (a) induce or attempt to influence any employee of the
Company to engage in any activity in which Employee is prohibited from engaging
by Section 1.3 or to terminate his or her employment with the Company; (b) offer
employment to any person who was employed by the Company at the time of
termination of Employee’s employment with the Company; or (c) use the Company’s
trade secrets to induce or attempt to induce any customer, supplier, licensee or
other business relationship of the Company to cease or reduce its business with
the Company, or in any way unlawfully interfere with the relationship between
any such customer, supplier, licensee or business relationship and the Company.

 

7. Specific Performance. Employee acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 1.3 or 6 would be inadequate and, in recognition of this fact, and
notwithstanding Section 10, Employee agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief from a court or
arbitrator in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

8. Employee’s Cooperation. For so long as Employee is employed by the Company,
and thereafter, Employee shall cooperate, at the Company’s cost and expense
(which shall consist solely of travel, lodging, meals and a reasonable per diem
for lost time if Employee is not an employee of the Company), with the Company
in any internal investigation, any administrative, regulatory or judicial
investigation or proceeding or any dispute with a third party as reasonably
requested by the Company (including Employee being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company all pertinent information and
turning over to the Company all relevant documents which are or may come into
Employee’s possession, all at times and on schedules that are reasonably
consistent with Employee’s other permitted activities and commitments).

 



  - 6 -

   



 

9. Miscellaneous.

 

9.1 Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission,
email or by United States first class, registered or certified mail, postage
prepaid, addressed: (i) if to the Company, at the address set forth on the
signature page of this Agreement to the attention of the Board or, if the
Company has a President who is not Employee, to the President or another
designee identified on the signature page (or if by email, to the latest email
address the sender has for the recipient or, if the recipient is an entity, for
the officer or other person designated to receive notices); and (ii) if the
Employee, to the last known address or email address for Employee on the books
and records of the Company. Any Notice, other than a Notice sent by registered
or certified mail, shall be effective when received; a Notice sent by registered
or certified mail, postage prepaid return receipt requested, shall be effective
on the earlier of when received or the third day following deposit in the United
States mails. Any party may from time to time change its address for further
Notices hereunder by giving notice to the other party in the manner prescribed
in this Section.

 

9.2 Entire Agreement. This Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein.

 

9.3 Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

 

9.4 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

9.5 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement. References in this Agreement to Sections shall mean Sections
of this Agreement unless otherwise specified.

 

9.6 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by email delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page was an original thereof.

 



  - 7 -

   



 

9.7 Advice from Independent Counsel. The parties hereto understand that this
Agreement is legally binding and may affect such party’s rights. Each party
represents to the other that it has received legal advice from counsel of its
choice regarding the meaning and legal significance of this Agreement to which
it is a party and that it is satisfied with its legal counsel and the advice
received from it.

 

9.8 Judicial Interpretation. Should any provision of this Agreement require
judicial interpretation, it is agreed that a court interpreting or construing
the same shall not apply a presumption that the terms hereof shall be more
strictly construed against any Person by reason of the rule of construction that
a document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

9.9 Waiver of Jury Trial. IF NOTWITHSTANDING THE AGREEMENT THAT ALL DISPUTES BE
SUBMITTED TO BINDING ARBITRATION, A DISPUTE IS SUBMITTED TO A COURT, EACH PARTY
HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

9.10 No Assignment. Employee may not assign any of his rights or obligations
under this Agreement except that Employee’s benefits may be assigned by will or
by the laws of descent and distribution.

 

9.11 Construction. No term or provision of this Agreement shall be construed so
as to require the commission of any act contrary to law, and wherever there is
any conflict between any provision of this Agreement and any present or future
statute, law, ordinance, or regulation, the latter shall prevail, but in such
event the affected provision of this Agreement shall be curtailed and limited
only to the extent necessary to bring such provision within the requirements of
the law.

 

10. Submission to Arbitration.

 

10.1 IN CONSIDERATION FOR AND AS A MATERIAL CONDITION OF EMPLOYMENT WITH THE
COMPANY, EMPLOYEE AGREES THAT FINAL AND BINDING ARBITRATION UNDER THE THEN
APPLICABLE RULES AND PROCEDURES OF JAMS/ENDISPUTE SHALL BE THE EXCLUSIVE MEANS
FOR RESOLVING ANY DISPUTE WHICH ARISES UNDER OR RELATING TO THIS AGREEMENT
(EXCEPT THOSE LISTED IN SECTION 10.4). NO OTHER ACTION MAY BE BROUGHT IN COURT
OR IN ANY OTHER FORUM. THIS AGREEMENT IS A WAIVER OF ALL RIGHTS TO A CIVIL COURT
ACTION FOR A COVERED CLAIM. ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE
THE CLAIM.

 

10.2 Employee or the Company shall begin the arbitration process by delivering a
written request for arbitration to the other party within the time limits that
would apply to the filing of a civil court action. Failure to deliver a timely
written request for arbitration shall preclude the aggrieved party from
instituting any legal, arbitration or other proceeding and shall constitute a
complete waiver of all such claims. Statutory claims can be raised within the
limitations period provided by the applicable statute.

 



  - 8 -

   



 

10.3 Claims covered by this provision include, but are not limited to, the
following: (a) alleged violations of federal, state and/or local constitutions,
statutes, regulations or ordinances, including, but not limited to, laws dealing
with unlawful discrimination and harassment; (b) claims based on any purported
breach of contractual obligation, including but not limited to breach of the
covenant of good faith and fair dealing, wrongful termination or constructive
discharge; (c) violations of public policy; (d) claims relating to a transfer,
reassignment, denial of promotion, demotion, reduction in pay, or any other term
or condition of employment; (e) claims based on contract or tort; and (f) any
and all other claims arising out of Employee’s employment with or termination by
the Company. This includes, but is not limited to, claims brought under Title
VII of the Civil Rights act of 1964; California Government Code Section 12960 et
seq.; and any other federal, state or local anti-discrimination laws relating to
discrimination, including, but not limited to, those based on the following
protected categories: genetic information or characteristics; sex and gender;
race; religion; national origin; mental or physical disability (including claims
under the Americans With Disabilities Act); medical condition; veteran or
military status; marital status; sexual orientation or preference; age;
pregnancy; and retaliation or wrongful termination in violation of public policy
for alleging or filing or participating in any grievance or otherwise
complaining of any wrong relating to the aforementioned categories or any public
policy.

 

10.4 The following claims are expressly excluded and not covered by this
Agreement for final and binding arbitration: (a) claims related to Workers’
Compensation and Unemployment Insurance; (b) administrative filings with
governmental agencies such as the California Department of Fair Employment &
Housing, the Equal Employment Opportunity Commission, the U.S. Department of
Labor or the National Labor Relations Board; (c) claims that are expressly
excluded by statute or are expressly required to be arbitrated under a different
procedure pursuant to the terms of an employee benefit plan; and (d) claims
within the jurisdictional limits of small claims court. Nor does this Agreement
preclude either party from seeking appropriate interim injunctive relief
pursuant to the California Code of Civil Procedure or applicable federal law
before arbitration or while arbitration proceedings are pending.

 

10.5 Any claim arising between Employee and the Company covered by the
arbitration provisions of this Agreement shall be submitted to final and binding
arbitration in the rules and procedures of JAMS/Endispute, or any successor
entity thereto, in effect upon the date the claim is submitted in writing to the
Company, to which rules and procedures the parties hereby expressly agree. The
Rules allow for discovery by each party as ordered by the arbitrator. The
arbitrator must allow discovery adequate to arbitrate all claims, including
access to essential documents and witnesses. In making his or her award, the
Arbitrator shall have the authority to make any finding and provide any remedy.

 

10.6 The Arbitrator must issue a written award. The Arbitrator shall, in the
award or separately, make specific findings of fact, and set forth such facts in
support of his or her decision, as well as the reasons and basis for his or her
opinion. Should the Arbitrator exceed the jurisdiction or authority here
conferred, any party aggrieved thereby may file a petition to vacate, amend or
correct the Arbitrator’s award in a court of competent jurisdiction, pursuant to
applicable law.

 



  - 9 -

   



 

10.7 The Company shall pay the arbitrator’s fees and other administrative costs
of arbitration, and other reasonable costs as specified by the arbitrator under
applicable law so that Employee does not have to bear any cost which he would
not have to bear in court beyond any amount which would have to be paid as a
filing fee in a municipal or superior court. The arbitrator shall at his or her
discretion award attorneys’ fees and costs to the prevailing party; provided,
however, that each party shall be responsible for the payment of its own
attorneys’ fees; and provided further, that if the claim of one party against
the other is monetary, prior to the commencement of the arbitration each party
shall submit to the other party and to the arbitrator a written settlement offer
(i.e. the amount the claimant would be willing to accept to resolve the claim
and the amount the party against whom the claim has been made (the "defendant")
would be willing to pay to resolve the claim), and if the arbitration award is
less than or equal to the amount that is the midpoint between the two such
amounts, the defendant shall be deemed to be the prevailing party in the
arbitration and if the arbitration award is greater than the midpoint between
the two such amounts, the claimant shall be deemed to be the prevailing party.

 

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
and year first above written.

  AIRBORNE WIRELESS NETWORK         BY: /S/ MICHAEL J. WARREN

 

 

MICHAEL J. WARREN, CEO        

 

 

 

 

 

ADDRESS:

 

 

4115 GUARDIAN STREET, SUITE C

 

 

SIMI VALLEY, CA 93063

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

       

 

/S/ KEVIN L. SPENCE

 

 

KEVIN L. SPENCE

 

 

 

 

 

 

 

 

 

 

ADDRESS:

 

 

4115 GUARDIAN STREET, SUITE C

 

 

SIMI VALLEY, CA 93063

 



 

 

 



- 10 -



 